      Case 2:20-cv-00432-GJF-CG Document 38 Filed 09/03/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JEREMY D. SMITH,

            Plaintiff,
v.                                                         CV No. 20-432 GJF/CG

THE GEO GROUP, INC., et al.,

            Defendants.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later

than October 2, 2020, absent a request showing good cause for an extension.

      IT IS SO ORDERED.



                                _________________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
